Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-16-2005

Douris v. Atty Gen PA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2953




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Douris v. Atty Gen PA" (2005). 2005 Decisions. Paper 697.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/697


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT

                                NO. 04-2953
                             ________________

                         JAMES GEORGE DOURIS,

                                          Appellant

                                    v.

        OFFICE OF THE PENNSYLVANIA ATTORNEY GENERAL;
        BUCKS COUNTY OFFICE OF THE DISTRICT ATTORNEY;
               DIANE E. GIBBONS; ARLENE J. ANGELO
                ____________________________________

                On Appeal From the United States District Court
                    For the Eastern District of Pennsylvania
                        (E.D. Pa. Civ. No. 03-cv-05661)
                 District Judge: Honorable R. Barclay Surrick
                _______________________________________


                  Submitted Under Third Circuit LAR 34.1(a)
                             February 22, 2005

             Before: ROTH, McKEE and ALDISERT, Circuit Judges

                           (Filed: August 16, 2005)


                         _______________________

                                OPINION
                         _______________________

PER CURIAM
       Appellant James Douris, proceeding pro se, appeals an order of the United States

District Court for the Eastern District of Pennsylvania dismissing his complaint under

Title II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131-12134 (“ADA”), and

the Pennsylvania Human Relations Act, 43 Pa. Cons. Stat. §§ 951-963 (“PHRA”). For

the reasons discussed below, we will affirm the District Court’s order.

       On October 12 and 13, 2001, Douris went to an auction of confiscated property

held by the Bucks County District Attorney’s Office. Douris alleges that the Offices of

the Pennsylvania Attorney General and the District Attorney, and supervisor Dianne

Gibbons, in her official capacity, failed to accommodate his disabilities, which include

confinement to a wheelchair, and the inability to use his hands due to arthritis and carpal

tunnel syndrome. Douris found no handicapped parking and when he saw a path made of

stones, he left. Although he did not enter the warehouse where the merchandise was

displayed, he alleges he was unable to fill out bid forms and participate in the auction

because of his inability to use his hands. Douris also alleges that the restrooms were

inadequate. He seeks injunctive relief, damages, attorneys fees and costs.

       The District Court granted the Pennsylvania Attorney General Office’s motion to

dismiss the complaint, concluding that it is immune from suit under the Eleventh

Amendment. The District Court also granted the summary judgment motion of the




                                             2
District Attorney’s Office and Gibbons based upon Douris’ lack of standing to pursue

relief under Title II of the ADA.1

       In granting summary judgment, the District Court explained that it believed Douris

would return to the auction site, but concluded that there is no actual or imminent harm

that can be redressed through further litigation because the District Attorney’s Office

remedied its noncompliance with the ADA. In response to Douris’ suit, it hired an expert

who found that the site did not comply with the ADA, and recommended measures for

compliance. The District Attorney’s Office submitted proof that it implemented new

procedures, including the provision of handicapped parking and personal assistance to

those with disabilities. The District Court decided that these changes removed any

impediment to Douris’ attendance at future auctions.2

       The District Court also concluded that Douris is not eligible for attorneys fees

because he proceeded pro se, that punitive damages are not available against

municipalities under Title II of the ADA, and that compensatory damages are not

available absent a showing of intentional discrimination. Concluding that there is no

injury that can be redressed, the District Court dismissed the complaint.


   1
    The District Court stated that its analysis under the ADA applies equally to Douris’
PHRA claim. Kelly v. Drexel Univ., 94 F.3d 102, 105 (3d Cir. 1996). The District Court
also dismissed Douris’ claims against Gibbons, in her individual capacity, and Arlene
Angelo, an attorney, for failure to state a claim. This ruling is not at issue in this appeal.
   2
    Although the Appellees’ medical expert examined Douris and concluded that he does
not need to be confined to a wheelchair, the District Court did not decide whether Douris
is actually so confined.

                                              3
         This appeal followed. We have jurisdiction pursuant to 28 U.S.C. § 1291. Our

standard of review is plenary. Doe v. County of Centre, PA, 242 F.3d 437, 446 (3d Cir.

2001).

         Douris argues on appeal that the District Court failed to apply the decision of the

United States Supreme Court in Tennessee v. Lane, 124 S. Ct. 1978 (2004), in ruling that

the Pennsylvania Attorney General’s Office is immune from liability. The issue in Lane

was whether Title II of the ADA, as applied to cases implicating the right of access to the

courts, constitutes a valid exercise of Congress’ authority to enforce the guarantees of the

Fourteenth Amendment, thereby allowing Congress to abrogate a State’s sovereign

immunity. Id. at 1994. In holding that Title II is a valid exercise of such power, the

Supreme Court stated that the duty to accommodate is consistent with the due process

principle that a State must afford to all individuals a meaningful opportunity to be heard

in its courts. Id. This case, however, does not implicate Douris’ right of access to the

courts. See Miller v. King, 384 F.3d 1248, 1274-75 (11th Cir. 2004) (noting Lane’s

heavy reliance upon a State’s due process obligation to provide access to the courts, and

holding that Title II of the ADA does not validly abrogate a State’s sovereign immunity

as applied in the Eighth Amendment context to state prisons).

         Douris also argues that the District Attorney’s Office continues to violate the

ADA, and points to auctions it has held at other locations. These other alleged violations

are not relevant to Douris’ present complaint. Finally, Douris contends that the District



                                               4
Attorney’s Office must provide a bidet in a restroom at the auction site. The District

Attorney’s Office’s expert report notes that the auction site did not have a public restroom

and thus, the accommodation Douris seeks is not required. Douris has not shown that the

District Attorney’s Office is required to provide a bidet.

          Douris has not established that the District Court erred in dismissing his complaint

as there is no issue of fact for trial.3 Accordingly, we will affirm the District Court’s

order.4




   3
    Douris does not argue that the District Court erred in holding that he lacked standing,
and we have not considered the merits of this ruling. Douris does complain that he was
denied discovery. To the extent he appeals the order denying his motion to compel
discovery, we find no abuse of discretion on the part of the District Court. See Petrucelli
v. Bohringer and Ratzinger, 46 F.3d 1298, 1310 (3d Cir. 1995).
   4
    Douris’ motions to strike the briefs of the Appellees, and the Appellees’ motion for
leave to file a supplemental appendix, are denied. His motion to have the entire District
Court record filed is denied. The documents necessary for the disposition of this appeal
are available to the Court.